On Application por Rehearing.
Nici-iolls, C. J.
When the State has become the adjudicatee of property sold at tax sale, it is not obliged to take immediate possession, but may permit the original owner, or others to hold possession of it. If the former owner does not redeem it, the State may (under legal authority) sell this property as any other owner could do, on such-' terms and conditions as it sees fit. The Act of 1888 authorizes it to-sell at auction the properties held by it as adjudicatee upon the condition that the purchaser shall pay all taxes, State, parish and municipal, existing on them at the time of the sale of the same, and making the vesting of title in the purchaser conditioned upon the fact of payment. Sales of this kind are sometimes spoken of as “tax sales but the term is misapplied. A tax sale is a sale made of property proceeded against by the State as belonging to some one other than, itself, in enforcement of taxes due by that property and its owners. The sales in question, though they may result in placing in the treasury an amount equal to the amount of taxes which would have been on it, had the property belonged to some one else, are not made in the enforcement of taxes, for there are in reality no taxes upon it, as the property of the State itself is not taxed. The declaration in the advertisement of sale that the purchaser should pay all the taxes upon it,. *261at the time of the sale, is nothing more than a declaration as to the amount the property must bring at the sale, and the character of the sale is not other or different than it would have been, had the tax collector made a calculation of the amount of these taxes and omitting all reference to taxes had declared that the purchaser should pay that particular amount as a condition to obtaining title.
Had the State, being as it was, the adjudicatee of this property through the sales made in enforcement of the taxes of 1880 and 1881, as the property of Mrs. Sarah Dunbar, sold the property, as owner, to R. C. Wade, and had he failed to make payment as required by the terms and conditions of the sale at which he purchased, and had the ■State then, as being owner of the same, sold the property to Negrotto, we would have had before us a case identical with that of Martinez, reported in 42 An. 677, and Remick vs. Lang, reported in 47 An. 914, and our decision would have been controlled by the principles announced in these cases, but the State did nothing of the kind.
Instead of selling the property, as being the owner thereof, it proceeded as a quasi creditor against it as being the property of Sophia Wade and as owing, under her ownership, the taxes of 1886, and caused the property to be adjudicated to R. 0. Wade, a third party, so far as the record shows. It gave a deed of the property to R. 0. Wade, who went into possession as owner under this title, and has (himself and his heirs), held possession ever since, paying taxes which the State received.
This title has never been set aside or attacked, nor has it been shifted back from Wade to the State by any proceedings whatever. After vesting title in Wade, under proceedings thus taken out by itself, the State, ignoring this title, undertook to sell the property as if these proceedings had never taken place and as if it had been continuously the owner of the property to Negrotto who, thereupon, instituted this petitory action against Wade. Wade met the attack by setting up and showing the fact that he held the title to this property under proceedings which the State (Negrotto’s own vendor) had itself instituted and carried on as a quasi creditor against it as the property ■of Sophia Wade, and which proceedings culminated in a sale at which he had bought, and he contended that this title, antedating that of Negrotto, effectually disposed of any title subsequently attempted to be made by the State to its prejudice under a claim of ownership as ■existing at the date of his purchase.
*262In our original-opinion we held this contention to be well founded,, and rejected plaintiff’s demand. We were of the opinion that the situation was that of a person who, having a claim against (B), should cause certain property to be seized as belonging to him, and having caused it to be adjudicated to (0) should, thereafter, sell the same-property to (D) under the pretence that at the time of the adjudication to (C) it was itself the owner thereof, and (D) should bring apetitory action for the property under a title so conveyed to him. We held that the seizing creditor himself would be estopped from claiming ownership adversely to (“C”) under such circumstances; that his action would be repelled by his own obligations as a warrantor, and that the same estoppel which would bar any claim on his part would, bar any claim of a person holding under him. We see no-reason to doubt the correctness of that conclusion.